Citation Nr: 1041560	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for an anxiety disorder, to 
include as secondary to the right foot disorder.

3.  Entitlement to service connection for a depressive disorder, 
to include as secondary to the right foot disorder.

4.  Entitlement to service connection for a low back disorder, to 
include as secondary to the right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2008, the Board reopened the claim of entitlement to 
service connection  for right foot disorder and remanded all of 
the claims for further development.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pre-induction examination report reflects that 
x-rays of the right foot showed old healed fractures of the 
second, third, and fourth metatarsals.

2.  The evidence is in equipoise as to whether the right foot 
disorder underwent an increase in severity during active service, 
and there is no clear and unmistakable evidence showing that the 
increase in disability was due to the natural progress of the 
disease.

3.  Competent medical evidence indicates that the now-service-
connected right foot disorder caused the anxiety disorder.

4.  Competent medical evidence indicates that the now-service-
connected right foot disorder caused the depressive disorder.
 

CONCLUSIONS OF LAW

1.  A right foot disorder was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2010).

2.  An anxiety disorder was caused by a right foot disorder.  38 
U.S.C.A. §1110; 38 C.F.R. § 3.310 (2010).

3.  A depressive disorder was caused by a right foot disorder.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Entitlement to service connection for a right foot 
disorder 

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1111 provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that 
aggravation may not be conceded unless the pre-existing condition 
increased in severity during service.

Analysis

The VA and private treatment records along with the July 2009 VA 
examination report shows that the Veteran has a right foot 
disorder diagnosed as malunion of the fourth metatarsal and 
arthritis of the right foot.  Thus, the question is whether 
current right foot disorder is related to active military service 
or events therein.  See 38 C.F.R. § 3.303.

The Veteran's pre-induction examination report reflects that x-
rays of the right foot showed old healed fractures of the second, 
third, and fourth metatarsals.  Because a right foot disorder was 
noted at entry, the presumption of soundness does not apply to 
this disorder.  Hence, the issue before the Board is whether the 
pre-existing right foot disorder was aggravated during the 
Veteran's service.  

The Veteran's private doctor, Dr. B., opined in various 
statements that his degenerative osteoarthritis of the right foot 
was due to stress fractures in service.  
Similarly, the appellant's treating VA doctor diagnosed traumatic 
arthropathy secondary to old repetitive injuries.  It does not 
appear that either treating physician reviewed the claims file 
but instead relied on a history reported by the claimant.  The 
July 2009 VA examiner, who reviewed the claims file, opined that 
it was not as likely as not that the military service caused any 
traumatic arthritis in the right foot.  That examiner, however, 
opined that it is possible that the right foot disorder was 
aggravated by service.  

The Board has weighed the evidence of record and finds that there 
exists an approximate balance of evidence for and against the 
claim regarding whether there was an increase in disability 
during service.  When the evidence for and against the claim is 
in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In this case, the evidence is equipoise as to 
whether the right foot disorder underwent an increase in severity 
during active service.

There is no clear and unmistakable evidence showing that the 
increase in disability is due to the natural progress of the 
disease.  Specifically, there is no medical evidence indicating 
that the increase in disability of the right foot disorder was 
due to the natural progress of the disease.

Therefore, entitlement to service connection for a right foot 
disorder is in order.  38 U.S.C.A. §§ 1110, 5107.  The benefit 
sought on appeal is allowed.

Entitlement to service connection for an anxiety disorder, 
to include as secondary to the right foot disorder

Entitlement to service connection for a depressive 
disorder, to include as secondary to the right foot 
disorder.

Governing law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
disorder, the secondary disorder shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In such an instance, a veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
Analysis

The Veteran is claiming that his anxiety and depressive disorders 
are secondary to the now-service-connected right foot disability.  
In various statements, the appellant's private doctor, Dr. B., 
opined that he developed anxiety and depression secondary in part 
to the right foot disability.  The July 2009 VA psychiatric 
examiner diagnosed generalized anxiety disorder and major 
depression.  That examiner opined that his anxiety and depressive 
disorders were in large part related to the right foot disorder.  
As there is no competent medical evidence indicating that the 
anxiety and depressive disorders were not caused by the right 
foot disorder, entitlement to service connection for an anxiety 
disorder and a depressive disorder as secondary to the right foot 
disability is in order.  38 U.S.C.A. §§ 1110, 5107.  The benefits 
sought on appeal are allowed.


ORDER

Entitlement to service connection for a right foot disorder is 
granted.

Entitlement to service connection for an anxiety disorder as 
secondary to the service-connected right foot disorder is 
granted.

Entitlement to service connection for an anxiety disorder as 
secondary to the service-connected right foot disorder is 
granted.



REMAND

Since the Board has granted service connection for a right foot 
disorder, a medical opinion addressing whether the low back 
disorder is related to the right foot disorder is now necessary.  

The RO last obtained VA treatment records from the VA medical 
center in Bedford, Massachusetts in June 2009.  The RO should 
obtain all treatment records from that facility since June 2009.

In a February 2010 statement, the Veteran reports that he is 
receiving Social Security disability benefits due to his right 
foot disability and psychiatric disorders.  Although the 
appellant has not alleged that he is receiving Social Security 
disability benefits because of his low back disorder, it is 
plausible that he is receiving these benefits in part due to his 
low back disorder, given the severity of the disorder.  
Therefore, the RO should obtain all records from the Social 
Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all medical records 
regarding treatment of the Veteran's low back 
disorder from the VA medical center in 
Bedford, Massachusetts dated since June 2009.  
The RO should associate any such records with 
the appellant's VA claims folder.  

2.  The RO should obtain all records from the 
Social Security Administration pertaining to 
the Veteran's claim for disability benefits.  
The RO should associate any such records with 
the appellant's VA claims folder.  

3.  Thereafter, the claims files must be 
reviewed by the doctor who conducted the July 
2009 VA spine examination.  If that examiner 
is unavailable, the claims file must be 
reviewed by another doctor.  The claims 
folder must be made available to the doctor.  
The reviewer must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the low back disorder was 
caused or aggravated (made permanently worse) 
by the service-connected malunion of the 
fourth metatarsal and arthritis of the right 
foot.  A complete rationale for any opinion 
offered must be provided.  If the reviewer is 
unable to render a medical opinion with 
conducting an examination, the RO should 
schedule the Veteran for one.

4.  After the development requested, the RO 
should review the medical opinion or 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the medical opinion or 
examination report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


